Citation Nr: 0529728	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-15 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia.

2.  Entitlement to service connection for a disorder 
manifested by an unexplained cough.

3.  Entitlement to service connection for a disorder 
manifested by frequent nosebleeds.

4.  Entitlement to service connection for dysphagia.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran had active military service from August 1980 to 
August 2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Togus, Maine, Regional 
Office (RO) which, in pertinent part, denied the veteran's 
claims of  entitlement to service connection for 
hypercholesterolemia, a disorder manifested by an unexplained 
cough, a disorder manifested by frequent nosebleeds, and 
dysphagia.

In December 2003, the Board remanded the case to the RO for 
further development.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The appellant has no disability associated with 
hypercholesterolemia with mildly elevated lipids.
 
3.  The appellant does not currently have a disorder 
manifested by an unexplained cough.
 
4.  The appellant does not currently have a disorder 
manifested by an frequent nosebleeds. 

5.  The appellant has no disability associated with 
dysphagia.


CONCLUSIONS OF LAW

1.  The veteran has no disability due to hypercholesterolemia 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The veteran has no disability manifested by an 
unexplained cough incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).
 
3.  The veteran has no disability manifested by an frequent 
nosebleeds incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  The veteran has no disability associated with dysphagia 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.
 
In letters dated in March and June 2001, and May 2004, and in 
the statement of the case and supplemental statement of the 
case, the RO notified the appellant of the information and 
evidence necessary to substantiate the claims, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claims.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
VA has requested records from all sources identified by the 
veteran.  The veteran has been afforded pertinent 
examination.  For these reasons, to decide the appeal now 
would not be prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that VA 
has complied with the VCAA duties to notify and assist.
 


II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2005).

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Hence, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.  Thus, while the 
veteran believes that he has the claimed disorders that he 
believes are related to his military service, he is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Id.

The Board has reviewed all of the considerable evidence of 
record relevant to the claims.  The evidence consists of the 
veteran's contentions; service personnel and medical records; 
VA treatment records; and the reports of VA examination.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in detail.  The Board 
will summarize the relevant evidence where appropriate and 
material to the issue here.

A.  Hypercholesterolemia

Service medical records contain laboratory findings with 
conclusions of borderline high cholesterol.  At the May 2000 
retirement examination, cholesterol was recorded as 234 on a 
scale in which normal was indicated to be from 50 to 200.  At 
that time, the cholesterol level was interpreted to be 
borderline high.  The examination report summary of defects 
and diagnoses includes mixed hyperlipidemia.

Hyperlipidemia is a general term for elevated concentrations 
of any or all of the lipids in the plasma, including 
hypercholesterolemia.  See Dorland's Illustrated Medical 
Dictionary 795 (28th ed. 1994).

The report of a June 2001 VA examination shows that after 
examination, the report contains an assessment of 
hypercholesterolemia.  The examiner noted a record of several 
indications showing moderately elevated cholesterol and 
triglycerides, for which the veteran takes no medication, and 
watches his diet.  Because the veteran had already eaten, he 
was to return for a lipid profile.

The report of a January 2005 VA examination shows that the 
examiner reviewed a VA clinical laboratory report of December 
2004.  The examiner found that the record reflected that the 
veteran evidenced moderately elevated cholesterol and 
triglycerides when on active duty.  The veteran was not 
medicated for the problem, but rather was treated with diet 
and exercise.  The examiner opined that the veteran had no 
obvious end-organ damage relative to the elevated lipids.  
The examiner noted that review of the report of lipids drawn 
in December 2004 revealed cholesterol of 190 with normal up 
to 200; triglycerides of 216 mildly elevated, with normal up 
to 200; HDL of 39, with normal of 35 or better; and 
cholesterol/HDL ratio of 4.9, with a normal of 0-5.  LDL 
cholesterol is 108, with normal from 0 to 129.  The examiner 
concluded that the veteran has mildly elevated lipids but 
this is under good control with diet and exercise and without 
evidence of end-organ damage at this time.

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions. 38 C.F.R. § 4.1.  See 
also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Board notes that a 
symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Hypercholesterolemia is defined as excess of cholesterol in 
the blood.  See Dorland's Illustrated Medical Dictionary 792 
(28th ed. 1994).  An elevated cholesterol level represents 
only a laboratory finding, and not an actual disability in 
and of itself for which VA compensation benefits are payable.  
See 61 Fed. Reg. 20440, 20445 (May 7, 1996).

Therefore, hypercholesterolemia with mildly elevated lipids 
alone is not a "disability" for VA compensation benefits 
purposes.  Accordingly, service connection will be denied for 
this claimed condition.  Currently, the veteran does not 
allege that he has heart disability or any other disability 
due to hypercholesterolemia.  If the veteran develops a 
disability that he believes is caused by or otherwise related 
to hypercholesterolemia, he is free to file a claim for 
service connection for such disability.

In reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).





B.  Disorder Manifested by an Unexplained Cough.

The veteran claims that he has a disorder manifested by an 
unexplained cough, which is related to service.  In his 
notice of disagreement, the veteran associated unexplained 
recurring cough with allergies. 

Service medical records show no medical evidence indicating 
treatment for a disorder manifested by a chronic cough.  
Service medical records during the veteran's approximate 20 
year service record several episodes of viral upper 
respiratory infections or otitis media associated with 
coughing symptoms.  Additionally, in September 1995, the 
veteran was seen for complaints of coughing since two weeks 
before, which started with a viral infection.  An assessment 
at that time included pharyngitis.

During all service examinations including the May 2000 
retirement examination, the veteran reported that he did not 
have a chronic cough, or allergic rhinitis.  During that 
retirement examination, evaluation of the lungs and chest was 
normal, and no related abnormality was found.

The report of a June 2001 VA examination shows that the 
veteran reported that he had unexplained coughing paroxysms 
lasting up to 15 seconds, usually occurring in the daytime.  
He reported that he has been worked up for this without a 
definitive diagnosis resulting.  He did not use medication or 
antibiotic, and denied having any fever or night sweats, 
weight loss or gain, daytime hypersomnolence, or hemoptysis.  
There is no evidence of pulmonary hypertension, cor 
pulmonale, or congestive heart failure.  There were no 
residuals of pulmonary embolism, and no history or evidence 
of respiratory failure.

On examination, lungs were clear, nasopharynx was within 
normal limits, pulmonary function tests showed spirometry 
within normal limits, lung volumes were within normal limits 
and diffusion showed a mild defect when corrected for 
alveolar volume.  There was no evidence of sleep apnea, and 
chest X-ray done less than one year before was reported as 
within normal limits.  

After examination, the report contains an assessment of 
paroxysmal coughing, etiology is unclear.  An esophagram was 
reported as having no obvious abnormality radiographically.

A paroxysmal cough would be defined as a cough with 
recurring, sudden recurrence or intensification.  See 
Dorland's Illustrated Medical Dictionary 1235 (28th ed. 
1994).  

None of the medical evidence suggests a link between the 
recent assessment of paroxysmal coughing, and episodes of 
coughing in service associated with viral infections 
including upper respiratory infections and pharyngitis, or 
bilateral otitis media.  The only medical opinion on the 
matter is that of the examiner at the June 2001 VA 
examination in which the examiner opined that the etiology 
for paroxysmal coughing was unclear.  Furthermore, none of 
the evidence associates any current symptoms of coughing with 
an underlying disease or condition.  There is no abnormality 
found which has been linked with the veteran's unexplained 
cough.  A cough symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

The Board concludes that the veteran does not have a disorder 
manifested by an unexplained cough, which was incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Disorder Manifested by Frequent Nosebleeds.

The veteran claims that he has a disorder manifested by 
frequent nosebleeds, which is related to service.  In his 
notice of disagreement, the veteran indicated that a sinus 
condition explains the symptoms of frequent nosebleeds.

Service medical records show that in May 1992 the veteran was 
seen for complaints assessed as upper respiratory infection 
with sinusitis and conjunctivitis.  Complaints included nose 
bleeds and congestion.

In August 1996, the veteran was seen for complaints of 
frequent left nostril nose bleeds for two to three months, 
occurring at a frequency of one to three days, or every time 
he blows his nose.  The veteran reported that the problem 
first started after a blunt manipulation in the nose, and he 
had had the problem since.  The bleeding stopped very easily 
within two to three minutes.  On examination, the treatment 
provider observed a small two to three mm patch of eroded 
mucosa on the left nare medial septum with some patches of 
crusted dry blood.  The assessment was repetitive trauma 
causing erosion.  The veteran was asked to avoid blowing his 
nose and was treated with Bacitracin.

Subsequently, service medical records show no further 
treatment or problems with nosebleeds.  At the May 2000 
retirement examination, the veteran did not report having any 
recurrent nosebleeds, and reported he did not have any 
sinusitis.  On examination of the nose and sinuses, the 
evaluation was normal.

During a June 2001 VA examination, the veteran stated that he 
first started to have frequent nosebleeds in 1991.  He 
reported that he has had trauma to the nose over a period of 
years, and none recently.  He reported complaints of 
increased difficulty breathing through his nose; and that 
nose bleeds occurred three to four times per month, mostly 
associated with blowing his nose but also spontaneously.  He 
denied any speech impairment, dyspnea at rest, and purulent 
discharge.  The report noted that there is no documented 
chronic sinus infection, and that the veteran was not aware 
of any allergies.

On examination, there was a slight engorgement of the nasal 
mucosa; and no evidence of purulent discharge, or crusting.  
There was no noted nasal obstruction.  Sinus films done on 
the day of the examination revealed no evidence of air fluid 
levels, mucosal thickening, or polypoid lesions.  There was a 
slight congestion or engorgement of the nasal mucosa.  There 
was no evidence of friability or recent bleed.  After 
examination, the report contains a diagnosis of "frequent 
nosebleeds by history only.  There is no evidence of bleeding 
at today's examination."

None of the evidence associates any nosebleed symptoms with 
an underlying disease or condition.  There is no abnormality 
found which has been linked with the veteran's complaints of 
frequent nosebleeds.  Furthermore, the examiner at the June 
2001 VA examination merely diagnosed frequent nosebleeds by 
history only.  He found no evidence of bleeding at that time, 
and identified no underlying disorder associated with the 
veteran's complaints of frequent nosebleeds.

While the Board acknowledges the veteran's complaints of 
nosebleeds, isolated symptoms, alone, absent a finding of an 
underlying disorder, cannot be service connected.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).
The Board concludes that the veteran does not have a disorder 
manifested by frequent nosebleeds, which was incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

D.  Dysphagia
 
Service medical records show that the veteran was seen in 
August 1999 for complaints of occasional difficulty 
swallowing after eating dry foods.  He complained that he 
swallows food and it feels it gets stuck, and can take up to 
20 minutes to pass.  It then resolves itself and he is then 
completely asymptomatic.  It does not happen with every 
swallow, but only once per month.  The treatment record 
contains an assessment of normal dysphagia with improper 
mastication of food.  

Subsequent service medical records show no further complaints 
or treatment for difficulty swallowing.  The report of the 
May 2000 retirement examination shows that the veteran did 
not report having any problems with swallowing.  On 
examination, all relevant evaluations were normal.

During VA examination in June 2001, the examiner noted that 
this occurred in 1999, and that the veteran was worked-up for 
that and told that this dysphagia was directly related to 
improper chewing or mastication.  The report noted that the 
veteran was asymptomatic at the time of the examination; and 
that an upper GI was reported also to be negative.  The 
report contains a diagnosis of dysphagia secondary to 
improper chewing, occurring two to three times per month.

Dysphagia is defined as difficulty in swallowing.  See 
Dorland's Illustrated Medical Dictionary 517 (28th ed. 1994).  
Dysphagia can be associated with an underlying disability.  
Id.  However, in this case, the only opinions on the matter 
are that the veteran's dysphagia is secondary to his improper 
chewing of food, not due to an underlying disorder.  There is 
no evidence that the improper chewing represented or was 
associated with a chewing or other disorder.

Moreover, the record shows only one episode in which this was 
treated, in August 1999.  At the time of the VA examination 
in June 2001, the veteran was asymptomatic with respect to 
the claimed disorder.  None of the medical evidence 
associates the veteran's complaints of dysphagia to an 
underlying disorder for which difficulty swallowing is a 
symptom.

While the Board acknowledges the veteran's complaints of 
dysphagia, isolated symptoms, alone, absent a finding of an 
underlying disorder, cannot be service connected.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Based on a review of the entire record, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for dysphagia must be denied.  Because the 
preponderance of the evidence is against these four claims, 
the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West 2002).




ORDER

Service connection for hypercholesterolemia is denied.

Service connection for a disorder manifested by an 
unexplained cough is denied.

Service connection for a disorder manifested by frequent 
nosebleeds is denied.

Service connection for dysphagia is denied.
 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


